DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 11/16/2021 has been received and entered into the case. Claims 2, 19, 20, 21, 23, 25, 31, 33-52 are pending. Claim 2 and 43 are withdrawn.  Claims 19, 20, 21, 23, 25, 31, 33-42, 44-52 have been considered on the merits herein. 
All arguments and amendments have been considered.
The objection to claim 34 is withdrawn in light of applicants claim amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 19, 20, 21, 23, 25, 31, 33-42, 45-49 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Adams et al. (US2016/0339065).
Adams teaches a method for treating autism spectrum disorder in a subject in need thereof, said method comprising: orally (0070) administering to said subject an amount of a pharmaceutical composition effective for treating said ASD, wherein said pharmaceutical composition comprises a fecal microbe preparation (0030) comprising a substantially complete fecal microbiota from a single donor (0060), wherein said subject achieves at least a 10% improvement in ASD symptom severity after initiating said treatment (0018, 0020, 0021-0023, 0028, 0046, 0047, 0048), and wherein said subject further exhibits at least a 10% reduction in severity of ASD symptoms based on an assessment after at least 50, 60, or 80 weeks (0045, 0046, 0048, 0051, 0192, 0193, 0197), thus anticipating applicants claimed “long-term reduction is at least one year after initiation treatment” of claim 19 after said treatment as compared to before initiating said treatment, and based on an assessment system selected from the group consisting of Childhood Autism Rating Scale(CARS), Childhood Autism Rating Scale 2 - Standard Form (CARS2-ST), and Childhood Autism Rating Scale 2 - High Functioning (CARS2-HF) (0021, 0022, 0042-0048, 0056, 0059, Embodiments 1-9, 12-17, 20-26).
Regarding claim 20, the subject does not exhibit gastrointestinal (GI) symptom prior to treatment (0050, 0057). 
Regarding claim 21, the subject does exhibit gastrointestinal (GI) symptom prior to treatment (0050, 0057). 

Regarding claim 25, the composition is lyophilized (0071, 0072, 0108). 
Regarding claim 31, ASD is those disorders of claim 31 (0002). 
Regarding claims 33 and 34, the fecal microbe preparation comprises one or more viable and non-pathogenic microorganisms selected from Prevotella, Desulfovibrio, Coprococcus and Clostridium (0053). 
Regarding claim 35, the preparation comprises a synthetic fecal composition of predetermined flora (0053). 
Regarding claim 36, the preparation resembles a normal healthy human fecal flora and comprises no antibiotic resistant populations (0053). 
Regarding claims 37 and 38, the preparation comprises an isolated or purified population of live non-pathogenic fecal bacteria and non-selective fecal microbiota (0060).
Regarding claim 39, the composition is administered as a capsule, tablet, powder or granule (0053). 
Regarding claim 40, the ASD symptoms are those selected from claim 40 (0040-0044, 0055, 0194). 
Regarding claim 41, the preparation is derived from a neurotypical human donor (0059). 

Regarding claims 47- 49, the composition comprises a bacterial isolate selected from Lactobacillus (0082).   
	Thus, the reference anticipates the claimed subject matter. 
Regarding the limitations of claims 19, 44, 50, 51 drawn to the ‘wherein at least 10% reduction, wherein said reduction is 20%... and maintaining a 3-fold increase…”, the court has noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively
recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d. The only method step is orally administering, and thus the “at least 10% improvement” is only an intended result of administering the preparation 
1614, 1620 (Fed. Cir. 2003)) as well as a function of the preparation. The method of Adams is drawn to the same method as claimed, i.e. a fecal microbe preparation administered to the same subjects in need thereof for treating ASD symptom severity.  Adams teaches a 10-90% improvement in the subjects (0044-0050) and that the subjects in need of treatment typically have significantly fewer species of gut bacteria before treatment compared to a neurotypical human and that the human to be treated by the method exhibits 20-90% fewer species of gut bacteria prior to administration of the purified fecal microbiota (0058). Thus, it is the Examiners position that these results are inherent to the administration step taught by Adams. One would necessarily expect 
 MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof [R-08.2012] 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 and 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.5.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
lll. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR
ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS
SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C.103 and for anticipation under 35. U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 20, 21, 23, 25, 31, 33-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borody (US2017/0216372 A1) in view of Adams et al. (US2016/0339065). 
Borody teaches a method for treating autism spectrum disorder in a subject in need thereof, said method comprising: orally (0040, 0076, 0094) administering to said subject an amount of a pharmaceutical composition effective for treating said ASD, wherein said pharmaceutical composition comprises a fecal microbe preparation (0007-0009, 0022, 0031, 0065, 0066) comprising a substantially complete fecal microbiota 
 Regarding claims 23 and 46, the subject is administered an antibiotic prior to administration of the pharmaceutical composition and the antibiotic is vancomycin (0044).  
Regarding claim 25, the composition is lyophilized (0071, 0072, 0108). 
Regarding claim 31, ASD is those disorders of claim 31 (0045, 0050, 0097). 
Regarding claims 33 and 34, the fecal microbe preparation comprises one or more viable and non-pathogenic microorganisms selected from Prevotella, Coprococcus and Clostridium (0055-0060). 
Regarding claim 35, the preparation comprises a synthetic fecal composition of predetermined flora (0035, 0066). 
Regarding claim 36, the preparation resembles a normal healthy human fecal flora and comprises no antibiotic resistant populations (0066, 0067, 0143). 
Regarding claims 37 and 38, the preparation comprises an isolated or purified population of live non-pathogenic fecal bacteria and non-selective fecal microbiota (0035, 0065-0067).
Regarding claim 39, the composition is administered as a capsule, tablet, powder or granule (0040-0042, 0076). 
Regarding claim 42, the composition is administered in multiple doses at least once daily for at least two consecutive days to 12 weeks or months or years, i.e. about 8 weeks (0032-0034). 
Lactobacillus (0057, 0058).   
Borody does not teach the limitations of claim 19 of “wherein said subject further exhibits at least a 10% improvement in a follow-up assessment after 52 weeks after said treatment as compared to before initiating said treatment, and based on an assessment system selected from the group consisting of Childhood Autism Rating Scale(CARS), Childhood Autism Rating Scale 2 - Standard Form (CARS2-ST), and Childhood Autism Rating Scale 2 - High Functioning (CARS2-HF) (0021, 0022, 0042-0048, 0056, 0059, Embodiments 1-9, 12-17, 20-26)”. Borody does not teach the limitations of claims 20, 21, 40, 41, 45 and 48. 

Adams teaches a method for treating autism spectrum disorder in a subject in need thereof, said method comprising: orally (0070) administering to said subject an amount of a pharmaceutical composition effective for treating said ASD, wherein said pharmaceutical composition comprises a fecal microbe preparation (0030) comprising a substantially complete fecal microbiota from a single donor (0060), wherein said subject achieves at least a 10% improvement in ASD symptom severity after initiating said treatment (0018, 0020, 0021-0023, 0028, 0046, 0047, 0048), and wherein said subject further exhibits at least a 10% improvement in a follow-up assessment after at least 50, 60, or 80 weeks (0045, 0046) thus anticipating applicants claimed two or more weeks (0192, 0193, 0197) of claim 43 and 52 weeks of claim 19 after said treatment as compared to before initiating said treatment, and based on an assessment system selected from the group consisting of Childhood Autism Rating Scale(CARS), Childhood 
Regarding claim 20, the subject does not exhibit gastrointestinal (GI) symptom prior to treatment (0050, 0057). 
Regarding claim 21, the subject does exhibit gastrointestinal (GI) symptom prior to treatment (0050, 0057). 
Regarding claims 23 and 45, the subject is administered an antibiotic prior to administration of the pharmaceutical composition and subject to a bowel cleanse (0019, 0021, 0038, 0052, 0054, 0059). Regarding claim 46, the antibiotic is vancomycin (0078).  
Regarding claim 25, the composition is lyophilized (0071, 0072, 0108). 
Regarding claim 31, ASD is those disorders of claim 31 (0002). 
Regarding claims 33 and 34, the fecal microbe preparation comprises one or more viable and non-pathogenic microorganisms selected from Prevotella, Desulfovibrio, Coprococcus and Clostridium (0053). 
Regarding claim 35, the preparation comprises a synthetic fecal composition of predetermined flora (0053). 
Regarding claim 36, the preparation resembles a normal healthy human fecal flora and comprises no antibiotic resistant populations (0053). 
Regarding claims 37 and 38, the preparation comprises an isolated or purified population of live non-pathogenic fecal bacteria and non-selective fecal microbiota (0060).

Regarding claim 40, the ASD symptoms are those selected from claim 40 (0040-0044, 0055, 0194). 
Regarding claim 41, the preparation is derived from a neurotypical human donor (0059). 
Regarding claim 42, the composition is administered in multiple doses at least once daily for at least two consecutive days to 12 weeks or months or years, i.e. about 8 weeks (0062-0065). 
Regarding claims 47- 49, the composition comprises a bacterial isolate selected from Lactobacillus (0082).   
	It would have been obvious before the effective filing date of the claimed invention to have assessed the subject at least 52 weeks after said treatment using the CARS assessment system because Adams teaches assessing the ASD subjects after treatment up to at least 80 weeks after treatment and using the CARS system which was developed specifically for diagnosing and assessing autism as well as changes in symptom severity before, during and after treatment (0041-0043). Regarding claims 20 and 21, Adams teaches that ASD subjects having either no GI symptoms or those exhibiting GI symptoms are treated and symptoms are improved by at least 10% when administered fecal microbe preparation. Therefore, one would have a reasonable expectation of successfully treating both ASD subject populations having or not having GI symptoms. Regarding claim 40, while Borody teaches treating symptoms of ASD, the specific symptoms are not disclosed; however ASD symptoms are well known to those Lactobacillus are added to the fecal microbe composition to treat ASD subjects, therefore, it would have obvious to add a cultured bacterial isolate of Lactobacillus to the composition of Borody for treating ASD. 
Regarding the limitations of claims 19, 44, 50, 51 drawn to the ‘wherein at least 10% reduction, wherein said reduction is 20%... and maintaining a 3-fold increase…”, the court has noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively
recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d. The only method step is orally administering, and thus the “at least 10% improvement” is only an intended result of administering the preparation 

MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof [R-08.2012] 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 and 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.5.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
lll. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR
ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS
SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.


Claims 19, 20, 21, 23, 25, 31, 33-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borody (US20130266539 A1) in view Adams et al. (US2016/0339065). 
Borody teaches a method for treating autism spectrum disorder in a subject in need thereof, said method comprising: orally (0037) administering to said subject an amount of a pharmaceutical composition effective for treating said ASD, wherein said pharmaceutical composition comprises a fecal microbe preparation (0032-0034) comprising a substantially complete fecal microbiota from a single donor (0065, 0066), wherein said subject achieves improvement in ASD symptom severity after initiating said treatment (0014). While at least 10% is not explicitly disclosed, they teach the dramatic improvement in symptoms after 2-6 weeks of treatment including reestablishment of eye contact, repetitive movements, increased word power from 20-600 words thus a 30% in words, ability to form sentences (0014, see examples 2-5), thus, is the Examiners position that the demonstrate an “at least 10% improvement after initiating treatment” therefore meeting the limitations of claims 19 and 44. 
Regarding claim 21, the subject does exhibit gastrointestinal (GI) symptom prior to treatment (0086-0089, Ex. 2-5). 

Regarding claim 25, the composition is lyophilized (0036). 
Regarding claim 31, ASD is those disorders of claim 31 (0014. 0061, 0062). 
Regarding claims 33 and 34, the fecal microbe preparation comprises one or more viable and non-pathogenic microorganisms selected from Prevotella, Coprococcus and Clostridium (0076-0078, Table 1). 
Regarding claim 35, the preparation comprises a synthetic fecal composition of predetermined flora (0032-34, 0076-78). 
Regarding claim 36, the preparation resembles a normal healthy human fecal flora and comprises no antibiotic resistant populations (0032, 0034). 
Regarding claims 37 and 38, the preparation comprises fresh homologous feces obtained from a disease screened individual, i.e. an isolated or purified population of live non-pathogenic fecal bacteria and non-selective fecal microbiota (0032-0034).
Regarding claim 39, the composition is administered as an enteric-coated capsule, or powder (0036, 0037, 0042-0047). 
Regarding claim 40, the improved symptoms include reestablishment of eye contact, repetitive movements, increased word power from 20-600 words thus a 30% in words, ability to form sentences (0014, see examples 2-5). 
Regarding claim 42, the composition is administered in multiple doses, three times to one time daily for 2-10 weeks as well as for more than 12  months (0086-0089, ex. 2-4), i.e. about 8 weeks. 

Regarding claims 47-49, the composition comprises a bacterial isolate selected from Lactobacillus (0026, 0027, Table 1, 0035-0035).    

Borody does not teach the limitations of claim 19 of “wherein said subject further exhibits at least a 10% improvement in a follow-up assessment after 52 weeks after said treatment as compared to before initiating said treatment, and based on an assessment system selected from the group consisting of Childhood Autism Rating Scale(CARS), Childhood Autism Rating Scale 2 - Standard Form (CARS2-ST), and Childhood Autism Rating Scale 2 - High Functioning (CARS2-HF) (0021, 0022, 0042-0048, 0056, 0059, Embodiments 1-9, 12-17, 20-26)”. Borody does not teach the limitations of claims 20, 41. 

Adams teaches a method for treating autism spectrum disorder in a subject in need thereof, said method comprising: orally (0070) administering to said subject an amount of a pharmaceutical composition effective for treating said ASD, wherein said pharmaceutical composition comprises a fecal microbe preparation (0030) comprising a substantially complete fecal microbiota from a single donor (0060), wherein said subject achieves at least a 10% improvement in ASD symptom severity after initiating said treatment (0018, 0020, 0021-0023, 0028, 0046, 0047, 0048), and wherein said subject further exhibits at least a 10% improvement in a follow-up assessment after at least 50, 60, or 80 weeks (0045, 0046) thus anticipating applicants claimed two or more weeks (0192, 0193, 0197) of claim 43 and 52 weeks of claim 19 after said treatment as 
Regarding claim 20, the subject does not exhibit gastrointestinal (GI) symptom prior to treatment (0050, 0057). 
Regarding claim 21, the subject does exhibit gastrointestinal (GI) symptom prior to treatment (0050, 0057). 
Regarding claims 23 and 45, the subject is administered an antibiotic prior to administration of the pharmaceutical composition and subject to a bowel cleanse (0019, 0021, 0038, 0052, 0054, 0059). Regarding claim 46, the antibiotic is vancomycin (0078).  
Regarding claim 25, the composition is lyophilized (0071, 0072, 0108). 
Regarding claim 31, ASD is those disorders of claim 31 (0002). 
Regarding claims 33 and 34, the fecal microbe preparation comprises one or more viable and non-pathogenic microorganisms selected from Prevotella, Desulfovibrio, Coprococcus and Clostridium (0053). 
Regarding claim 35, the preparation comprises a synthetic fecal composition of predetermined flora (0053). 
Regarding claim 36, the preparation resembles a normal healthy human fecal flora and comprises no antibiotic resistant populations (0053). 

Regarding claim 39, the composition is administered as a capsule, tablet, powder or granule (0053). 
Regarding claim 40, the ASD symptoms are those selected from claim 40 (0040-0044, 0055, 0194). 
Regarding claim 41, the preparation is derived from a neurotypical human donor (0059). 
Regarding claim 42, the composition is administered in multiple doses at least once daily for at least two consecutive days to 12 weeks or months or years, i.e. about 8 weeks (0062-0065). 
Regarding claims 47- 49, the composition comprises a bacterial isolate selected from Lactobacillus (0082).   
	Therefore, it would have been obvious before the effective filing date of the claimed invention to have assessed the subject at least 52 weeks after said treatment using the CARS assessment system because Adams teaches assessing the ASD subjects after treatment up to at least 80 weeks after treatment and using the CARS system which was developed specifically for diagnosing and assessing autism as well as changes in symptom severity before, during and after treatment (0041-0043). Regarding claims 20, Adams teaches that ASD subjects having either no GI symptoms or those exhibiting GI symptoms are treated and symptoms are improved by at least 10% when administered fecal microbe preparation. Therefore, one would have a 
 
Regarding the limitations of claims 19, 44, 50, 51 drawn to the ‘wherein at least 10% reduction, wherein said reduction is 20%... and maintaining a 3-fold increase…”, the court has noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively
recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d. The only method step is orally administering, and thus the “at least 10% improvement” is only an intended result of administering the preparation 
1614, 1620 (Fed. Cir. 2003)) as well as a function of the preparation. The method of Adams is drawn to the same method as claimed, i.e. a fecal microbe preparation administered to the same subjects in need thereof for treating ASD symptom severity.  Adams teaches a 10-90% improvement in the subjects (0044-0050) and that the subjects in need of treatment typically have significantly fewer species of gut bacteria before treatment compared to a neurotypical human and that the human to be treated by the method exhibits 20-90% fewer species of gut bacteria prior to administration of the purified fecal microbiota (0058). Thus, it is the Examiners position that these results are inherent to the administration step taught by Adams. One would necessarily expect 
MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof [R-08.2012] 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 and 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.5.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
lll. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR
ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS
SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C.103 and for anticipation under 35. U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 19, 20, 21, 23, 25, 31, 33, 37, 39, 40,41, 42, 45-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-17, 19, 20 of copending Application No. 17539767 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to methods of treating ASD symptoms in a subject in need thereof comprising administering pharmaceutical compositions in the form of a capsule, tablet powder, lyophilized or granule comprising a substantially complete fecal microbe from a stool sample of a neurotypical individual, wherein the administering exhibits at least a 10% reduction in ASD symptom severity reduces severity of impairments in social interaction. The compositions are administered for at least 2 days to eight weeks. The subjects are administered antibiotics, specifically vancomycin and the reduction is severity of symptoms are assessed using the CARS system. The subjects exhibits or does not exhibit GI symptoms prior to treatment. Subjects are subjected to bowel cleanse. The claims of ‘767 are generic to those of the instant application and falls completely within the scope of the claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The above rejection is necessitated by applicants filing of application 17/539767 on 12/1/2021. 

s 19, 21, 23, 25, 31, 33, 34, 36, 38, 39, 40, 41, 42, 44, 47-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 10, 12-17, 21-23 of copending Application No. 16306240(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the methods are both drawn to administering a fecal microbe preparation to a subject having ASD, wherein said administering exhibits at least a 10% reduction in ASD symptom severity based on the CARS assessment system.  The subject also exhibits at least 2 fold increase in the abundance of one or more gut microorganisms when administered said preparation.  Claims 33 and 34 of the instant application are drawn to the preparation comprising Desulfovibrio, which is one of the gut microorganisms increased in claim 1 of the ‘240 application. New claim 51 of the instant application is also drawn to an at least 3-fold increase in one or more gut microorganisms in said subject administered the preparation. It would have been obvious to see an increase in gut microorganisms in said subject when said subject is administered the gut microorganism Desulfovibrio.  The claimed inventions are also drawn to administering an antibiotic to the subject prior to treatment, a lyophilized fecal microbe preparation, a fecal preparation which comprises cultured Lactobacillus and a non-selected fecal microbiota. The claimed inventions are not patentably distinct because the inventions would have been obvious over one another given that they are drawn to administering a fecal microbe preparation comprising Desulfovibrio which increases at least one or more gut microorganisms selected from Desulfovibrio in subjects having ASD wherein said subjects ASD symptom severity it reduced as a result of the administration. 

The above rejection is necessitated by applicants claim amendments filed in the instant application on 11/16/2021. 

Claims 19, 20, 21, 23, 25, 31, 33, 37, 39, 40,41, 42, 45-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-57, 61, 63-66, 68 of copending Application No. 16510506 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to methods of treating ASD symptoms in a subject in need thereof comprising administering pharmaceutical compositions in the form of a capsule, tablet powder or granule comprising a substantially complete fecal microbe from a stool sample of a neurotypical individual as well as isolated bacterial isolates from Lactobacillus, wherein the administering reduces severity of impairments in social interaction. The compositions are administered for at least 2 days to eight weeks. The subjects are administered antibiotics, specifically vancomycin and the reduction is severity of symptoms are assessed using the CARS system. The subjects exhibit GI symptoms prior to treatment. Regarding the ‘wherein at least 10% improvement” limitation of the instant claims, the court has noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d. The only method step is orally administering, and thus the “at least 10% improvement” is only an intended result MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof [R-08.2012] 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 and 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.5.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
lll. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR
ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS
SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C.103 and for anticipation under 35. U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9719144 in view of Adams et al. (US2016/0339065). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to methods of treating Prevotella or Coprococcus.  The administering reduces ASD-gut related symptoms in the subject.   It should be noted that Adams teaches that autistic individuals have fewer species of gut bacteria as compared to neurotypical individuals and thus restoring the species diversity of gut  bacteria helps treat autistic symptoms in patients in need thereof (0045).  Prevotella and Coprococcus are claimed in the instant application to be one of the fecal microbes of the preparation (claim 34).  Therefore, one would expect the ASD subject to have deficient in Prevotella or Coprococcus. Regarding the ‘wherein at least 10% improvement” limitation of the instant claims, the court has noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d. The only method step is orally administering, and thus the “at least 10% improvement” is only an intended result of administering the preparation 1614, 1620 (Fed. Cir. 2003)) as well as a function of the preparation. MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof [R-08.2012] 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 and 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.5.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
lll. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR
ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS
SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C.103 and for anticipation under 35. U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.
The instant claims require assessing symptom improvement using the CARS system. Adams teaches using CARS and additional measures used to assess improvement in symptoms, therefore one of ordinary skill in the art could use CARS to assess improvements. 
Claims 19, 21, 23, 31, 33, 34, 40, 47-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28, 31, 32, 35, 48-63 of copending Application No. 16118061 in view of Adams et al. (US2016/0339065). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to methods of treating ASD symptoms in a subject in need thereof comprising administering pharmaceutical compositions comprising the fecal microbe Prevotella. The administering reduces severity of impairments in social interaction and gastrointestinal dysfunctions.  It should be noted that Adams teaches that autistic individuals have fewer species of gut bacteria as compared to neurotypical individuals and thus restoring the species diversity of gut  bacteria helps treat autistic symptoms in patients in need thereof (0045).  Prevotella is claimed in the instant application to be one of the fecal microbes of the preparation (claim 34).  Therefore, one Prevotella compared to a neurotypical person. Regarding the ‘wherein at least 10% improvement” limitation of the instant claims, the court has noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d. The only method step is orally administering, and thus the “at least 10% improvement” is only an intended result of administering the preparation 1614, 1620 (Fed. Cir. 2003)) as well as a function of the preparation. MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof [R-08.2012] 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 and 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.5.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
lll. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR
ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS
SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C.103 and for anticipation under 35. U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.
. 
This is a provisional nonstatutory double patenting rejection.

Claims 19, 21, 25, 33-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24-32, 35-40 of copending Application No. 16348425 (reference application) in view of Adams et al. (US2016/0339065). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to methods of treating ASD symptoms in a subject in need thereof comprising orally administering pharmaceutical compositions in the form of a powder and lyophilized comprising a community of fecal microbe from a stool sample of a single neurotypical individual, wherein the administering reduces severity of impairments in social interaction and gastrointestinal dysfunctions. The fecal microbes are purified or isolated.  The subjects exhibit GI symptoms prior to treatment. Regarding the ‘wherein at least 10% improvement” limitation of the instant claims, the court has noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d. The only method step is orally administering, and thus the “at least 10% improvement” is only an intended result MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof [R-08.2012] 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 and 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.5.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
lll. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR
ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS
SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C.103 and for anticipation under 35. U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.
Adams teaches a method for treating autism spectrum disorder in a subject in need thereof, said method comprising: orally (0070) administering to said subject an amount of a pharmaceutical composition effective for treating said ASD, wherein said pharmaceutical composition comprises a fecal microbe preparation (0030) comprising a substantially complete fecal microbiota from a single donor (0060), wherein said subject achieves at least a 10% improvement in ASD symptom severity after initiating said treatment (0018, 0020, 0021-0023, 0028, 0046, 0047, 0048), and wherein said subject 
Regarding claim 21, the subject does exhibit gastrointestinal (GI) symptom prior to treatment (0050, 0057). 
Regarding claims 23 and 45, the subject is administered an antibiotic prior to administration of the pharmaceutical composition and subject to a bowel cleanse (0019, 0021, 0038, 0052, 0054, 0059). Regarding claim 46, the antibiotic is vancomycin (0078).  
Regarding claim 25, the composition is lyophilized (0071, 0072, 0108). 
Regarding claim 31, ASD is those disorders of claim 31 (0002). 
Regarding claims 33 and 34, the fecal microbe preparation comprises one or more viable and non-pathogenic microorganisms selected from Prevotella, Desulfovibrio, Coprococcus and Clostridium (0053). 
Regarding claim 35, the preparation comprises a synthetic fecal composition of predetermined flora (0053). 

Regarding claims 37 and 38, the preparation comprises an isolated or purified population of live non-pathogenic fecal bacteria and non-selective fecal microbiota (0060).
Regarding claim 39, the composition is administered as a capsule, tablet, powder or granule (0053). 
Regarding claim 40, the ASD symptoms are those selected from claim 40 (0040-0044, 0055, 0194). 
Regarding claim 41, the preparation is derived from a neurotypical human donor (0059). 
Regarding claim 42, the composition is administered in multiple doses at least once daily for at least two consecutive days to 12 weeks or months or years, i.e. about 8 weeks (0062-0065). 
Regarding claims 47- 49, the composition comprises a bacterial isolate selected from Lactobacillus (0082).   
	Therefore, it would have been obvious before the effective filing date of the claimed invention to have assessed the subject at least 52 weeks after said treatment using the CARS assessment system because Adams teaches assessing the ASD subjects after treatment up to at least 80 weeks after treatment and using the CARS system which was developed specifically for diagnosing and assessing autism as well as changes in symptom severity before, during and after treatment (0041-0043). Regarding claims 20, Adams teaches that ASD subjects having either no GI symptoms . 
This is a provisional nonstatutory double patenting rejection.

Claims 19, 20, 21, 23, 25, 31, 33-49 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 43-57, 61-68 of copending Application No. 16510506 (reference application) in view of Adams et al. (US2016/0339065). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to methods of treating ASD symptoms in a subject in need thereof comprising administering pharmaceutical compositions in the form of a capsule, tablet powder or granule comprising a substantially complete fecal microbe from a stool sample of a neurotypical individual as well as isolated bacterial isolates from Lactobacillus, wherein the administering reduces severity of impairments in social interaction. The compositions are administered for at least 2 days to eight weeks. The subjects are administered antibiotics, specifically vancomycin and the reduction is severity of symptoms are assessed using the CARS system. The subjects exhibit GI symptoms prior to treatment. Regarding the ‘wherein at MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof [R-08.2012] 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 and 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.5.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
lll. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR
ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS
SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C.103 and for anticipation under 35. U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.
Regarding claims 34-38, Adams teaches the fecal microbe preparation comprises one or more viable and non-pathogenic microorganisms selected from Prevotella, Desulfovibrio, Coprococcus and Clostridium (0053). Regarding claim 35, the preparation comprises a synthetic fecal composition of predetermined flora (0053). 
Regarding claim 36, the preparation resembles a normal healthy human fecal flora and comprises no antibiotic resistant populations (0053). Regarding claims 37 and 38, the preparation comprises an isolated or purified population of live non-pathogenic fecal bacteria and non-selective fecal microbiota (0060). Therefore it would have been obvious to use viable and non-pathogenic microorganisms selected from Prevotella, Desulfovibrio, Coprococcus and Clostridium in the fecal preparation as well as using a synthetic fecal composition of predetermined flora and a preparation which resembles a normal healthy human fecal flora and comprises no antibiotic resistant populations
This is a provisional nonstatutory double patenting rejection.

Claims 19, 21, 23, 31, 33, 39, 40, 44, 46, 47-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11202808. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to methods of treating ASD symptoms in a subject in need thereof comprising administering pharmaceutical compositions in the form of a capsule or tablet comprising a substantially entire fecal microbiota from a stool sample of an individual as well as isolated bacterial isolates from Lactobacillus, wherein the administering reduces severity of stereotypic behavior, hyperactivity, speech, lethargy, sociability, irritability, mood and the subjects exhibits at least 10% improvement.  The subjects are administered antibiotics and the reduction is severity of symptoms are assessed using the CARS system. The subjects exhibit GI MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof [R-08.2012] 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 and 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.5.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
lll. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR
ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS
SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C.103 and for anticipation under 35. U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.
The above rejection was previously presented as a provisional ODP rejection over application 16235635, which has since issued as US11202808. 
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
Regarding the 102 rejection over Adams, applicant argues that the Examiner has not shown that the patient or human of Adams is one which is “in need of” and one which in need of long-term reduction in ASD severity. 
It is the Examiners position that Adams teaches verbatim “A method for treating an ASD in a subject in need thereof” wherein the method comprising administering to said subject an amount of a pharmaceutical composition effective for treating said ASD, wherein said pharmaceutical composition comprises a fecal microbe preparation wherein said subject achieves at least a 10% improvement in ASD symptom severity after initiating said treatment and wherein said subject further exhibits at least a 10% reduction in severity of ASD symptoms based on an assessment system selected from the group consisting of Childhood Autism Rating Scale(CARS), Childhood Autism Rating Scale 2 - Standard Form (CARS2-ST), and Childhood Autism Rating Scale 2 - High Functioning (CARS2-HF). The subject “in need thereof” in Adams is the same as that claimed by applicants and a subject having an ASD would necessarily be one in need of long-term reduction in severity of symptoms, as those with ASD do not improve on their own over time and there are no FDA approved treatments for reducing or eliminating the core symptoms of ASD. There are only 2 FDA approved drugs which only reduce irritability in subjects having ASD (Adams 0004). Thus, there is a need in these subjects for long-term reduction in symptom severity given the symptoms and their severity associated with ASD (0002, 0003, 0055) which last years and in most 
Applicants refer to the Jansen; however the comparison here is misplaced because the subjects in need thereof in the instant application and in Adams are the same and the method of Adams is for the same purpose as that claimed. Thus, applicant’s arguments are not persuasive. 
Regarding the 103 over Borody in view of Adams, applicant argues that the Examiner has not demonstrated that the cited references, alone or in combination with Adams, teach all the elements of the claimed subject matter as presently amended. 
It is the Examiners position that applicant has not presented any specific arguments as to how the claims avoid the references or distinguish from them. The rejection is maintained. 
Regarding the ODP rejections, applicants provide the same arguments as presented for Borody in view of Adams, i.e. that the Examiner has not demonstrated that the cited references, alone or in combination with Adams, teach all the elements of the claimed subject matter as presently amended.  Applicants generically state that the claimed subject matter is not patentably distinct from the subject matter in the commonly owned patent or patent application in case of a provisional rejection. 
It is the Examiners position that applicant has not presented any specific arguments as to how the claims avoid the references or distinguish from them. The rejections are maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632